Citation Nr: 0939281	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for dysphagia, including 
as secondary to a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from January 
1967 to January 1969, from July 1991 to August 1992, from 
July 1995 to September 1995, from January 2001 to October 
2001, and from December 2003 to December 2004.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2007 rating determination by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Wichita, 
Kansas.  The Veteran had a hearing before the undersigned 
Board Member in March 2009.  A transcript of that hearing is 
contained in the record.  


FINDINGS OF FACT

1. The Veteran was diagnosed with degenerative changes of the 
cervical spine with osteophytes during service.

2. The Veteran does not currently suffer from dysphagia 
related to his active duty service; nor is dysphagia related 
to the Veteran's cervical spine disability.


CONCLUSIONS OF LAW

1. Degenerative changes of the cervical spine with 
osteophytes were incurred during active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2. Dysphagia was not incurred in or aggravated by the 
Veteran's active duty service; nor is dysphagia secondarily 
related to the Veteran's cervical spine disability.  38 
U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the May 2006 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the May 2006 letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  The letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records such as medical records, 
employment records, and records from other Federal agencies.  
Finally, the letter informed the Veteran of how VA 
establishes a disability rating and effective date, in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board observes that the May 2006 letter was sent to the 
Veteran prior to the June 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records and personnel records 
are associated with the claims folder, as are relevant VA 
treatment and private treatment records.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim(s).  

Finally, the Veteran was afforded an adequate VA examination 
with respect to the issue of entitlement to service 
connection for dysphagia.  Although the examiner did not 
consider the Veteran's underlying neck disorder, the Board 
finds that this omission is non-prejudicial to the Veteran 
because the Board is granting the underlying neck claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



II. Analysis

A. Neck Disorder

Service connection may be established for disability 
resulting from injury or disease incurred in service or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Board finds that the Veteran was diagnosed 
with a chronic neck disability during a period of active 
duty.  A May 2004 treatment record from Martin Army Community 
Hospital, Ft. Benning, Georgia, shows that the Veteran was 
diagnosed with early degenerative changes of the cervical 
spine.  The treatment records also noted anterior osteophytes 
present on the Veterans cervical spine.    Since there is not 
clear and unmistakable evidence that this disability preceded 
the Veteran's active duty service, service connection must 
granted.  See 38 C.F.R. § 3.304 (2008) (explaining the 
presumption of soundness).

B. Dysphagia

In addition to his underlying neck disorder claim, the 
Veteran also asserts that he suffers from dysphagia as a 
result of his neck disorder.  Upon examination of the 
evidence, the Board finds that service connection for 
dysphagia is not warranted.

Initially, the Board notes that there was a recent amendment 
to the regulatory provisions governing secondary service 
connection.  38 C.F.R. § 3.310 (2008).  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  Prior to this amendment, secondary 
service connection was warranted for a disability when the 
evidence demonstrates that the disability for which the claim 
is made is proximately due to or the result of a service-
connected disease or injury or that a service-connected 
disease or injury has chronically worsened the disability for 
which service connection is sought.  38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
Veteran was not notified of the change in the regulatory 
scheme.  However, since the Veteran's claim was filed before 
the regulatory amendment took effect, the Board will apply 
the version most favorable to the Veteran, which in the 
present case is the old version of 38 C.F.R. § 3.310.  38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); 
VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

Upon examination of the evidence, the Board finds that 
service connection for dysphagia is not warranted.  In 
reaching this decision, the Board relies primarily on a June 
2007 VA opinion.  In his report, the VA medical professional 
opined that it is less likely than not that the Veteran's 
dysphagia is related to his most recent neck surgery.  He 
supported his opinion by noting that esohpograms suggest that 
the Veteran's dysphagia is rather related to his hiatal 
hernia and esophageal reflux.  

The Board acknowledges a previous VA treatment from November 
2005 which indicates that the Veteran's dysphagia could 
possibly be related to his cervical spondylosis.  However, 
this opinion is not as probative as the June 2007 opinion 
because it is speculative in nature and does not offer a firm 
conclusion.

The Board also acknowledges the Veteran's statements that his 
dysphagia is related to his neck disability.  However, as a 
layperson, the Veteran is not competent to draw such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  

Although the Veteran has primarily asserted that his 
dysphagia is related to his cervical spine disability, the 
Board must also consider whether the Veteran's dysphagia is 
directly related to his active duty service.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008) (ruling that separate 
theories of direct service connection and secondary service 
connection in support of a claim for benefits for a 
particular disability do not equate to separate claims for 
that disability).

As stated above, direct service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for a disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In this case, a preponderance of the evidence is against a 
finding of direct service connection.  The Veteran was not 
diagnosed with dysphagia until November 2005, after his most 
recent period of active duty service.  Thus, service 
connection is not warranted for incurring dysphagia during 
service.  Further, there is no indication that the Veteran's 
current dysphagia is related to his active duty service.  As 
stated above, the June 2007 VA opinion states that the 
Veteran's dysphagia is related to his hiatal hernia and 
esophageal reflux, for which he has not been service-
connected. 

In conclusion, the Board finds that a preponderance of the 
evidence is against the Veteran's dysphagia claim.  Although 
the Veteran has demonstrated that he suffers from a current 
disability, a preponderance of the evidence is against a 
finding that the Veteran's dysphagia is secondarily related 
to his cervical spine disability or directly related to his 
active duty service.  Since a preponderance of the evidence 
is against his claim, the benefit of the doubt rule does not 
apply and the Veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).
	


ORDER

Entitlement to service connection for degenerative changes of 
the cervical spine with anterior osteophytes is granted.

Entitlement to service connection for dysphagia, to including 
as secondary to a cervical spine disability, is denied.



____________________________________________
	MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


